--------------------------------------------------------------------------------

 
LOAN AND SECURITY AGREEMENT
 
by and among
 
STATE BANK OF SLATER, as Agent
 
THE HOLDERS FROM TIME TO TIME
AS A PARTY HERETO, as Lenders
 
SHOW ME ETHANOL, LLC, as Borrower
 
DATED AS OF JUNE 5, 2008
 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

     
Page
1.
DEFINITIONS.
1
     
2.
LOANS.
5
         
2.1.
Repayments.
5
 
2.2.
Notes.
5
     
3.
INTEREST, FEES AND CHARGES.
5
         
3.1.
Interest Rate-Revolving Loans.
5
 
3.2.
Fees And Charges.
5
 
3.3.
Taxes.
6
 
3.4.
Maximum Interest.
7
     
4.
COLLATERAL.
8
         
4.1.
Grant of Security Interest to Agent.
8
 
4.2.
Leasehold Deed of Trust.
9
 
4.3.
Other Security.
9
     
5.
PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN.
9
         
5.1.
Agent’s Enforcement Rights with Respect to Accounts.
10
 
5.2.
Application of Proceeds.
10
 
5.3.
Information.
10
     
6.
REPRESENTATIONS AND WARRANTIES.
10
         
6.1.
Locations.
11
 
6.2.
Organization, Authority and No Conflict.
11
 
6.3.
Names and Trade Names.
11
 
6.4.
Enforceability.
11
 
6.5.
Solvency.
12
     
7.
AFFIRMATIVE COVENANTS.
12
         
7.1.
Maintenance of Records.
12
 
7.2.
Notices.
12
 
7.3.
Insurance.
13
 
7.4.
Collateral.
14
 
7.5.
Use of Proceeds.
14
 
7.6.
Taxes.
14
 
7.7.
Intellectual Property.
15

 
-i-

--------------------------------------------------------------------------------





 
7.8.
Patriot Act, Bank Secrecy Act and Office of Foreign Assets Control.
15
     
8.
DEFAULT.
15
         
8.1.
Payment.
15
 
8.2.
Breach of this Agreement and the Other Loan Documents.
15
 
8.3.
Breaches of Other Obligations.
15
 
8.4.
Breach of Representations and Warranties.
16
 
8.5.
Loss of Collateral.
16
 
8.6.
Levy, Seizure or Attachment.
16
 
8.7.
Bankruptcy or Similar Proceedings.
16
 
8.8.
Appointment of Receiver.
16
 
8.9.
Judgment.
17
 
8.10.
Dissolution of Borrower.
17
 
8.11.
Material Adverse Effect.
17
     
9.
REMEDIES UPON AN EVENT OF DEFAULT; APPLICATION OF PROCEEDS.
17
         
9.1.
Acceleration of Liabilities.
17
 
9.2.
Other Rights and Remedies.
17
 
9.3.
Rights and Remedies Cumulative.
18
 
9.4.
Application of Proceeds.
18
     
10.
SETTLEMENTS, DISTRIBUTIONS AND APPORTIONMENT OF PAYMENTS.
18
         
10.1.
Settlements.
18
 
10.2.
Return of Payments.
19
 
10.3.
Sharing of Payments.
19
     
11.
AGENT.
19
         
11.1.
Appointment of Agent.
19
 
11.2.
Nature of Duties of Agent.
20
 
11.3.
Delegation of Duties.
21
 
11.4.
Lack of Reliance on Agent.
21
 
11.5.
Certain Rights of Agent.
22
 
11.6.
Reliance by Agent.
22
 
11.7.
Indemnification of Agent.
23
 
11.8.
Holders of Notes.
23
 
11.9.
Successor Agent.
24
 
11.10.
Collateral Matters.
24
 
11.11.
Actions with Respect to Defaults.
26
 
11.12.
Restriction on Actions by Lenders.
26
 
11.13.
Delivery of Information.
26
 
11.14.
Demand.
27
 
11.15.
Notice of Default.
27

 
-ii-

--------------------------------------------------------------------------------




12.
ASSIGNABILITY.
27
     
13.
AMENDMENTS, ETC.
29
     
14.
NONLIABILITY OF AGENT AND LENDERS.
30
     
15.
INDEMNIFICATION.
30
     
16.
NOTICE.
31
     
17.
CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION.
32
     
18.
HEADINGS OF SUBDIVISIONS.
33
     
19.
POWER OF ATTORNEY.
33
     
20.
CONFIDENTIALITY.
34
     
21.
COUNTERPARTS.
34
     
22.
WAIVER OF JURY TRIAL; OTHER WAIVERS.
34
     
23.
STATUTORY NOTICE.
35


-iii-

--------------------------------------------------------------------------------


 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (as amended, modified or supplemented from time
to time, this “Agreement”) made this fifth day of June, 2008 (the “Closing
Date”) by and among the State Bank of Slater as agent (“Agent”) and all lenders
from time to time a party hereto (“Lenders”), and Show Me Ethanol, LLC, having
its principal place of business at 26530 Highway 24 East, Carrollton, MO 64633
(“Borrower”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower has requested Loans from the Lenders, and the parties wish to
provide for the terms and conditions upon which such Loans shall be made.
 
NOW, THEREFORE, in consideration of any Loan (including any Loan by renewal or
extension) hereafter made to Borrower by Lenders, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Borrower, the parties agree as follows:
 
1.  DEFINITIONS.
 
“Account” shall have the meaning ascribed to such term in the UCC.
 
“Account Debtor” shall have the meaning ascribed to such term in the UCC.
 
“Agent” shall mean the State Bank of Slater in its capacity as agent on behalf
of Lenders pursuant to the terms hereof and any replacement or successor agent
hereunder.
 
“Assignment and Acceptance” shall have the meaning in Section 12 hereof.
 
“Business Day” shall mean any day other than a Saturday, a Sunday or any day on
which banks in Kansas City, Missouri are required or permitted to close.
 
“Chattel Paper” shall have the meaning ascribed to such term in the UCC.
 
“Collateral” shall mean all of the property of Borrower described herein,
together with all other real or personal property of Borrower or any other
Person now or hereafter pledged to Agent, for the benefit of Agent and Lenders,
to secure, either directly or indirectly, repayment of any of the Liabilities.
 
“Deposit Accounts” shall have the meaning ascribed to such term in the UCC.
 
“Documents” shall have the meaning ascribed to such term in the UCC.
 
“Environmental Laws” shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to Borrower’s business or facilities
owned or operated by Borrower, including laws relating to emissions, discharges,
releases or threatened releases of pollutants, contamination, chemicals, or
hazardous, toxic or dangerous substances, materials or wastes into the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.
 

--------------------------------------------------------------------------------


 
“Equipment” shall have the meaning ascribed to such term in the UCC.
 
“Escrow Agreement” shall mean the escrow agreement entered into the date hereof
by and among the Lenders, the Borrower and the State Bank of Slater, acting as
Escrow Agreement.
 
“Event of Default” shall have the meaning specified in Section 8 hereof.
 
“Federal Funds Rate” shall mean, for any day, a fluctuating interest rate equal,
for each day during such period, to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or if such rate is not published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three (3) Federal funds brokers or recognized standing
selected by Agent, Agent’s determination shall be conclusive absent manifest
error.
 
“Fixtures” shall have the meaning ascribed to such term in the UCC.
 
“General Intangibles” shall have the meaning ascribed to such term in the UCC.
 
“Goods” shall have the meaning ascribed to such term in the UCC.
 
“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including, without limitation any
that are or become classified as hazardous or toxic under any Environmental
Law).
 
“Indemnified Party” shall have the meaning specified in Section 15 hereof.
 
“Instruments” shall have the meaning ascribed to such term in the UCC.
 
2

--------------------------------------------------------------------------------



“Inventory” shall have the meaning ascribed to such term in the UCC.
 
“Investment Property” shall have the meaning ascribed to such term in the UCC.
 
“Leasehold Dead of Trust” shall mean that Missouri Leasehold Deed of Trust,
Assignment of Rents and Security Agreement by and among the trustee named
therein and Borrower as grantor, dated the date hereof.
 
“Lenders” shall have the meaning set forth in the preamble hereto.
 
“Liabilities” shall mean any and all obligations, liabilities and indebtedness
of Borrower to Agent and each Lender or to any parent, affiliate or subsidiary
of Agent and each Lender of any and every kind and nature, howsoever created,
arising or evidenced and howsoever owned, held or acquired, whether now or
hereafter existing, whether now due or to become due, whether primary,
secondary, direct, indirect, absolute, contingent or otherwise (including,
without limitation, obligations of performance), whether several, joint or joint
and several, arising under the Loan Documents including, without limitation,
principal, interests, fees, costs, expenses, Hedging Obligations and
indemnification obligations (and including the payment of interest and other
amounts which would accrue and become due during a proceeding under the United
States Bankruptcy Code or any similar statute, whether or not such amounts are
allowed or allowable in whole or in part in such proceeding).
 
“Loan Documents” shall mean this Agreement, the Leasehold Deed of Trust, the
Notes, all Purchase Agreements, the Escrow Agreement and all other agreements,
instruments and documents, including, without limitation, guaranties, mortgages,
trust deeds, pledges, powers of attorney, consents, assignments, contracts,
notices, security agreements, leases, financing statements, bank account
agreements, banking and related services or cash management agreements and all
other writings heretofore, now or from time to time hereafter executed by or on
behalf of Borrower or any other Person and delivered to Agent and/or any Lender
or to any parent, Affiliate or subsidiary of Agent and/or any Lender in
connection with the transactions contemplated hereby, as each of the same may be
amended, modified or supplemented from time to time.
 
“Loans” shall mean all loans and advances made by Lenders to or on behalf of
Borrower hereunder.
 
“Material Adverse Effect” shall mean (i) a material adverse change in, or a
material adverse effect on the business, property, assets, operations or
prospects of Borrower as determined by Agent or Requisite Lenders in their sole
discretion, determined in good faith, (ii) a material impairment of the ability
of Borrower to perform any of its obligations under the Loan Documents as
determined by Agent or Requisite Lenders in their sole discretion, determined in
good faith, (iii) a material adverse effect upon the Collateral or its value as
determined by Agent or Requisite Lenders in their sole discretion, determined in
good faith, or (iv) a material impairment of the enforceability or priority of
Agent’s liens upon the Collateral or the legality, validity, binding effect or
enforceability of the Loan Documents as determined by Agent or Requisite Lenders
in their sole discretion, determined in good faith.
 
3

--------------------------------------------------------------------------------


 
“Maturity Date” shall mean the first business day two years after the Closing
Date.
 
“Non-U.S. Participant” shall have the meaning specified in subsection 3.3(b).
 
“Notes” shall mean the 9% subordinated secured notes issued by Borrower on the
date hereof.
 
“Other Agreements” shall mean the Loan Documents.
 
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.
 
“Pro Rata Share” shall mean at any time, with respect to any Lender, a fraction
(expressed as a percentage in no more than nine (9) decimal places) that
represents the amount owed to a specific Lender on a Note over amounts owed to
all Lenders on the Note(s).
 
“Proceeds” shall have the meaning ascribed to such term in the UCC.
 
“Purchase Agreement” shall mean that purchase agreement by and among Borrower as
issuer of the Notes and the investors thereto, executed on the date hereof.
 
“Register” shall have the meaning set forth in subsection 12(d) hereof.
 
“Requisite Lenders” shall mean, at any time, Lenders having Pro Rata Shares with
respect to all Loans aggregating at least one hundred percent (100%) at such
time there are three (3) or fewer Lenders, and sixty-six and two-thirds percent
(66 2/3%) at such time there are four (4) or more Lenders.
 
“Senior Loan Agreements” shall mean that certain Construction and Term Loan
Agreement by and among Borrower, FCS Financial, PCA, as administrative agent,
and the banks named therein, dated as of March 1, 2007 and that certain
Revolving Credit Agreement by and between Borrower and FCS Financial, PCA, dated
November 6, 2007.
 
“Senior Loan Documents” shall mean the Senior Loan Agreements, the promissory
note evidencing the loan made by the Senior Loan Agreements, a deed of trust in
support of the loan made under the Senior Loan Agreement, and all other
instruments and documents executed and delivered by Borrower, as amended from
time to time, and any renewal and extensions thereof.
 
4

--------------------------------------------------------------------------------



“Subordination Agreement” shall mean that Intercreditor/Subordination Agreement
by and among FCS Financial, PCA, the Borrower and the Lenders dated the date
hereof.
 
“Subsidiary” shall mean any corporation of which more than fifty percent (50%)
of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
at the time stock of any other class of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, owned by Borrower, or any partnership, joint venture or
limited liability company of which more than fifty percent (50%) of the
outstanding equity interests are at the time, directly or indirectly, owned by
Borrower or any partnership of which Borrower is a general partner.
 
“Supermajority Lenders” shall mean, at any time, Lenders having Pro Rata Shares
with respect to all Loans aggregating at least seventy-five percent (75%).
 
“Supporting Obligations” shall have the meaning ascribed to such term in the
UCC.
 
“UCC” shall mean the Uniform Commercial Code as in effect in Missouri from time
to time.
 
2.  LOANS.
 
2.1. Repayments.
 
The Liabilities shall be paid in accordance with the provisions of the Notes and
any and all outstanding and unpaid Liabilities (including, but not limited to,
unpaid principal and all accrued and unpaid interest) shall be repaid in full on
the Maturity Date.
 
Borrower hereby authorizes Agent, in its sole discretion, to charge any of
Borrower’s accounts to make any payments of principal, interest, fees, costs or
expenses required to be made under this Agreement or the other Loan Documents.
 
2.2. Notes.
 
The Loans shall be evidenced by the Notes.
 
3.  INTEREST, FEES AND CHARGES.
 
3.1. Interest Rate-Revolving Loans.
 
(a) Subject to the terms and conditions set forth below, the Loans shall bear
interest at nine percent (9%) per annum.
 
3.2. Fees And Charges.
 
(a) Agent’s Fees: Borrower shall pay to Agent the fees of $25,000.00 plus all
attorneys’ fees incurred by Agent in connection with the negotiation,
documentation and consummation of this Agreement, the other Loan Documents and
the transactions contemplated under this Agreement. $10,000.00 of the foregoing
$25,000.00 fee is fully earned by Agent upon Agent’s execution of this Agreement
and the remaining $15,000.00 portion of the foregoing $25,000.00 fee (the
“Refundable Portion”) is subject to refund to Borrower in accordance with the
provisions of Section 11.9.
 
5

--------------------------------------------------------------------------------


 
(b) Costs and Expenses: Borrower shall reimburse Agent for all costs and
expenses, including, without limitation, legal expenses and attorneys’ fees
incurred by Agent in connection with the (i) documentation and consummation of
this transaction and any other transactions among Borrower, Agent and Lenders,
including, without limitation, Uniform Commercial Code and other public record
filings, overnight courier or other express or messenger delivery, appraisal
costs, surveys, title insurance and environmental audit or review costs;
(ii) collection, protection or enforcement of any rights in or to the
Collateral; (iii) collection of any Liabilities; and (iv) administration and
enforcement of any of Agent’s and/or any Lender’s rights under this Agreement or
any of the other Loan Documents (including, without limitation, any costs and
expenses of any third party provider engaged by Agent for such purposes). All
such costs, expenses and charges owed to Agent or a Lender, shall constitute
Liabilities hereunder, shall be payable by Borrower to Agent on demand, and
until paid, shall bear interest at the highest rate then applicable to Loans
hereunder.
 
3.3. Taxes.
 
(a) All payments made by Borrower hereunder or under any other Loan Document
shall be made without setoff, counterclaim, or other defense. To the extent
permitted by applicable law, all payments hereunder or under the Loan Documents
(including any payment of principal, interest, or fees) to, or for the benefit,
of any person shall be made by Borrower free and clear of and without deduction
or withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.
 
(b) (i) To the extent permitted by applicable law, each Lender that is not a
United States Person within the meaning of the Internal Revenue Code of 1986, as
amended (the “Code”) section 7701(a)(30) (a “Non-U.S. Participant”) shall
deliver to Borrower and Agent on or prior to the Closing Date (or in the case of
a Lender that is an Assignee, on the date of such assignment to such Lender) two
accurate and complete original signed copies of IRS Form W-8BEN, W-8ECI, or
W-8IMY (or any successor or other applicable form prescribed by the IRS)
certifying to such Lender’s entitlement to a complete exemption from, or a
reduced rate in, United States withholding tax on interest payments to be made
hereunder or any Loan. If a Lender that is a Non-U.S. Participant is claiming a
complete exemption from withholding on interest pursuant to Sections 8711(h) or
881(c) of the Code, the Lender shall deliver (along with two accurate and
complete original signed copies of IRS Form W-8BEN) a certificate in form and
substance reasonably acceptable to Agent (any such certificate, a “Withholding
Certificate”). In addition, each Lender that is a Non-U.S. participant agrees
that from time to time after the Closing Date, (or in the case of a Lender that
is an assignee, after the date of the assignment to such Lender), when a lapse
in time (or change in circumstances occurs) renders the prior certificates
hereunder obsolete or inaccurate in any material respect, such Lender shall, to
the extent permitted under applicable law, deliver to Borrower and Agent two new
and accurate and complete original signed copies of an IRS Form W-8BEN, W-8ECI,
or W-8IMY (or any successor other applicable forms prescribed by the Internal
Revenue Service (“IRS”)), and if applicable, a new Withholding Certificate, to
confirm or establish the entitlement of such Lender or Agent to an exemption
from, or reduction in, United States withholding tax on interest payments to be
made hereunder or any Loan.
 
6

--------------------------------------------------------------------------------


 
(ii) Each Lender that is a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to Borrower and the Agent certifying that
such Lender is exempt from United States backup withholding tax. To the extent
that a form provided pursuant to this Section is rendered obsolete or inaccurate
in any material respects as result of change in circumstances with respect to
the status of a Lender, such Lender shall, to the extent permitted by applicable
law, deliver to the Borrower and the Agent revised forms necessary to confirm or
establish the entitlement to such Lender’s or Agent’s exemption from United
States backup withholding tax.
 
(iii) Borrower shall not be required to pay additional amounts to a Lender, or
indemnify any Lender, under this Section to the extent that such obligations
would not have arisen but for the failure of such Lender to comply with the
terms hereof.
 
(iv) Each Lender agrees to indemnify Agent and hold Agent harmless for the full
amount of any and all present or future Taxes and related liabilities (including
penalties, interest, additions to tax and expenses, and any taxes imposed by any
jurisdiction on amounts payable to Agent under this Section which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid pursuant to this Section, whether or not such Taxes or
related liabilities were correctly or legally asserted. This indemnification
shall be made within 30 days from the date the Agent makes written demand
therefore.
 
3.4. Maximum Interest.
 
It is the intent of the parties that the rate of interest and other charges to
Borrower under this Agreement and the other Loan Documents shall be lawful;
therefore, if for any reason the interest or other charges payable under this
Agreement are found by a court of competent jurisdiction, in a final
determination, to exceed the limit which Agent or any Lender may lawfully charge
Borrower, then the obligation to pay interest and other charges shall
automatically be reduced to such limit and, if any amount in excess of such
limit shall have been paid, then such amount shall be refunded to Borrower.
 
7

--------------------------------------------------------------------------------



4. COLLATERAL.
 
4.1. Grant of Security Interest to Agent.
 
As security for the payment of all Loans made by Lenders to Borrower hereunder,
and for the payment or other satisfaction of all other Liabilities, Borrower
hereby assigns to Agent, for the benefit of Lenders, and grants to Agent, for
the benefit of Lenders, a continuing security interest in the following property
of Borrower, whether now or hereafter owned, existing, acquired or arising and
wherever now or hereafter located:
 
(a) all Accounts and all Goods whose sale, lease or other disposition by
Borrower has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, Borrower;
 
(b) all Chattel Paper, Instruments, Documents and General Intangibles
(including, without limitation, all patents, patent applications, trademarks,
trademark applications, trade names, trade secrets, goodwill, copyrights,
copyright applications, registrations, licenses, software, franchises, customer
lists, tax refund claims, claims against carriers and shippers, guarantee
claims, contract rights, payment intangibles, security interests, security
deposits and rights to indemnification);
 
(c) all Inventory;
 
(d) all Goods (other than Inventory), including, without limitation, Equipment,
vehicles and Fixtures;
 
(e) all Investment Property;
 
(f) all Deposit Accounts, bank accounts, deposits and cash;
 
(g) Commercial Tort Claims;
 
(h) All Supporting Obligations;
 
(i) any other property of Borrower now or hereafter in the possession, custody
or control of Agent or any Lender or any agent or any parent, affiliate or
subsidiary of Agent or any Lender or any participant with any Lender in the
Loans, for any purpose (whether for safekeeping, deposit, collection, custody,
pledge, transmission or otherwise); and
 
(j) all additions and accessions to, substitutions for, and replacements,
products and Proceeds of the foregoing property, including, without limitation,
proceeds of all insurance policies insuring the foregoing property, and all of
Borrower’s books and records relating to any of the foregoing and to Borrower’s
business.
 
8

--------------------------------------------------------------------------------



4.2. Leasehold Deed of Trust. 
 
In addition to the foregoing Collateral, the Loans shall be secured by a
Leasehold Deed of Trust, as attached to the Purchase Agreement, to be executed,
delivered at the time of entry into this Agreement and filed of record by
Borrower as soon as reasonably practicable thereafter.
 
4.3. Other Security.
 
Agent, in its sole discretion, without waiving or releasing any obligation,
liability or duty of Borrower under this Agreement or the other Loan Documents
or any Event of Default, may at any time or times hereafter, but shall not be
obligated to, pay, acquire or accept an assignment of any security interest,
lien, encumbrance or claim asserted by any Person in, upon or against the
Collateral. All sums paid by Agent in respect thereof and all costs, fees and
expenses including, without limitation, reasonable attorney fees, all court
costs and all other charges relating thereto incurred by Agent shall constitute
Liabilities, payable by Borrower to Agent on demand and, until paid, shall bear
interest at the highest rate then applicable to Loans hereunder.
 
5.  RESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN.
 
Borrower shall, at Agent’s request, at any time and from time to time,
authenticate, execute and deliver to Agent such financing statements, documents
and other agreements and instruments (and pay the cost of filing or recording
the same in all public offices deemed necessary or desirable by Agent) and do
such other acts and things or cause third parties to do such other acts and
things as Agent may deem necessary or desirable in its sole discretion in order
to establish and maintain a valid, attached and perfected security interest in
the Collateral in favor of Agent to secure payment of the Liabilities, and in
order to facilitate the collection of the Collateral. Borrower irrevocably
hereby makes, constitutes and appoints Agent (and all Persons designated by
Agent for that purpose) as Borrower’s true and lawful attorney and agent-in-fact
to execute and file such financing statements, documents and other agreements
and instruments and do such other acts and things as may be necessary to
preserve and perfect Agent’s security interest in the Collateral. Borrower
further ratifies and confirms the prior filing by Agent of any and all financing
statements which identify Borrower as debtor, Agent as secured party and any or
all Collateral as collateral. Borrower shall deliver to Agent any and all
evidence of ownership of any of the Equipment including, without limitation,
certificates of title and applications of title and shall take all actions and
execute all documents required to cause the security interest of Agent hereunder
to be noted upon any such certificates of title. Borrower shall indicate on its
records concerning the Collateral a notation, in form satisfactory to Agent, of
the security interest of Agent hereunder. Notwithstanding the foregoing,
Borrower shall not be obligated to record the Agent on certificates of title for
rolling stock or motor vehicles.
 
9

--------------------------------------------------------------------------------



5.1. Agent’s Enforcement Rights with Respect to Accounts.
 
Agent may, at any time and from time to time after the occurrence and during the
continuance of an Event of Default, whether before or after notification to any
Account Debtor and whether before or after the maturity of any of the
Liabilities, (i) enforce collection of any of each Borrower’s Accounts or other
amounts owed to such Borrower by suit or otherwise; (ii) exercise all of
Borrower’s rights and remedies with respect to proceedings brought to collect
any Accounts or other amounts owed to Borrower; (iii) surrender, release or
exchange all or any part of any Accounts or other amounts owed to Borrower, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder; (iv) sell or assign any Account of
Borrower or other amount owed to Borrower upon such terms, for such amount and
at such time or times as Agent deems advisable; (v) prepare, file and sign
Borrower’s name on any proof of claim in bankruptcy or other similar document
against any Account Debtor or other Person obligated to Borrower; and (vi) do
all other acts and things which are necessary, in Agent’s sole discretion, to
fulfill Borrower’s obligations under this Agreement and the other Loan Documents
and to allow Agent to collect the Accounts or other amounts owed to Borrower. In
addition to any other provision hereof, Agent may at any time, after the
occurrence and during the continuance of an Event of Default, at Borrower’s
expense, notify any parties obligated on any of the Accounts to make payment
directly to Agent of any amounts due or to become due thereunder.
 
5.2. Application of Proceeds.
 
For purposes of determining the amount of Loans available for borrowing
purposes, checks and cash or other immediately available funds from collections
of items of payment and Proceeds of any Collateral shall be applied in whole or
in part against the Liabilities, in such order as Agent shall determine in its
sole discretion, on the day of receipt, subject to actual collection.
 
5.3. Information.
 
Promptly following request therefore by Agent, Borrower shall deliver to Agent
such business or financial data, reports, appraisals and projections as Agent
may reasonably request.
 
6.  REPRESENTATIONS AND WARRANTIES.
 
Borrower hereby represents and warrants to Agent and each Lender, which
representations and warranties (whether appearing in this Section or elsewhere)
shall be true at the time of Borrower’s execution hereof and the closing of the
transactions described herein or related hereto, shall remain true until the
repayment in full and satisfaction of all the Liabilities and termination of
this Agreement, provided, that representations and warranties made as of a
particular date shall be true and correct as of such date.
 
10

--------------------------------------------------------------------------------



6.1. Locations.
 
The offices where Borrower keeps its books, records and accounts (or copies
thereof) concerning the Collateral, Borrower’s principal place of business and
all of Borrower’s other places of business, locations of Collateral and post
office boxes and locations of bank accounts are as set forth in Exhibit A. The
Collateral, including, without limitation, the Equipment (except any part
thereof which Borrower shall have advised Agent in writing consists of
Collateral normally used in more than one state) is kept, or, in the case of
vehicles, based, only at the addresses set forth on Exhibit A.
 
6.2. Organization, Authority and No Conflict.
 
Borrower is a duly organized, validly existing and in good standing in its state
of organization and duly qualified and in good standing in all states where the
nature and extent of the business transacted by it or the ownership of its
assets makes such qualification necessary or if Borrower is not so qualified,
Borrower may cure any such failure without losing any of its rights, incurring
any liens or material penalties, or otherwise affecting Agent’s rights.
Borrower’s state of organization, form of organization and organizational
identification number is set forth on Schedule 6.2 hereto. Borrower has the
right and power and is duly authorized and empowered to enter into, execute and
deliver this Agreement and the other Loan Documents and perform its obligations
hereunder and thereunder. Borrower’s execution, delivery and performance of this
Agreement and the other Loan Documents does not conflict with the provisions of
the organizational documents of Borrower, any statute, regulation, ordinance or
rule of law, or any agreement, contract or other document which may now or
hereafter be binding on Borrower, except for conflicts with agreements,
contracts or other documents which would not have a Material Adverse Effect, and
Borrower’s execution, delivery and performance of this Agreement and the other
Loan Documents shall not result in the imposition of any lien or other
encumbrance upon any of Borrower’s property under any existing indenture,
mortgage, deed of trust, loan or credit agreement or other agreement or
instrument by which Borrower or any of its property may be bound or affected.
 
6.3. Names and Trade Names.
 
Borrower’s name has always been as set forth on the first page of this Agreement
and Borrower uses no trade names, assumed names, fictitious names or division
names in the operation of its business.
 
6.4. Enforceability.
 
This Agreement and the other Loan Documents to which Borrower is a party are the
legal, valid and binding obligations of such Borrower and are enforceable
against Borrower in accordance with their respective terms.
 
11

--------------------------------------------------------------------------------



6.5. Solvency.
 
Borrower is, after giving effect to the transactions contemplated hereby,
solvent, able to pay its debts as they become due, has capital sufficient to
carry on its business, now owns property having a value both at fair valuation
and at present fair saleable value greater than the amount required to pay its
debts, and will not be rendered insolvent by the execution and delivery of this
Agreement or any of the other Loan Documents or by completion of the
transactions contemplated hereunder or thereunder.
 
7.  AFFIRMATIVE COVENANTS.
 
Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrower obtains Requisite Lenders’ prior written consent
waiving or modifying any of such Borrower’s covenants hereunder in any specific
instance, Borrower covenants and agrees as follows:
 
7.1. Maintenance of Records.
 
Borrower shall at all times keep accurate and complete books, records and
accounts with respect to all of Borrower’s business activities, in accordance
with sound accounting practices and generally accepted accounting principles
consistently applied, and shall keep such books, records and accounts, and any
copies thereof, only at the addresses indicated for such purpose on Exhibit A.
 
7.2. Notices.
 
Borrower shall:
 
(a) Locations. Promptly (but in no event less than ten (10) days prior to the
occurrence thereof) notify Agent of the proposed opening of any new place of
business or new location of Collateral, the closing of any existing place of
business or location of Collateral, any change in the location of Borrower’s
books, records and accounts (or copies thereof), or, if any of the Collateral
consists of Goods of a type normally used in more than one state, the use of any
such Goods in any state other than a state in which Borrower has previously
advised Agent that such Goods will be used.
 
(b) Names and Trade Names. Notify Agent within ten (10) days of the change of
its name or the use of any trade name, assumed name, fictitious name or division
name not previously disclosed to Agent in writing.
 
(c) Default; Material Adverse Effect. Promptly advise Agent of the occurrence of
or any event which has a Material Adverse Effect on Borrower, the occurrence of
any Event of Default hereunder or the occurrence of any event which, if uncured,
will become an Event of Default after notice or lapse of time (or both).
 
12

--------------------------------------------------------------------------------



7.3. Insurance.
 
Borrower shall:
 
(a) Keep the Collateral properly housed and insured for the full insurable value
thereof against loss or damage by fire, theft, explosion, sprinklers, collision
(in the case of motor vehicles) and such other risks as are customarily insured
against by Persons engaged in businesses similar to that of Borrower, and shall
maintain business interruption insurance policies. Original (or certified)
copies of such policies of insurance have been or shall be, within ninety (90)
days of the date hereof, delivered to Agent, together with evidence of payment
of all premiums therefore, and shall contain an endorsement, in form and
substance acceptable to Agent, showing loss under such insurance policies
payable to Agent, for the benefit of Agent and Lenders. Such endorsement, or an
independent instrument furnished to Agent, shall provide that the insurance
company shall give Agent at least thirty (30) days written notice before any
such policy of insurance is altered or canceled and that no act, whether willful
or negligent, or default of Borrower or any other Person shall affect the right
of Agent to recover under such policy of insurance in case of loss or damage. In
addition, Borrower shall cause to be executed and delivered to Agent an
assignment of proceeds of its business interruption insurance policies. Borrower
hereby directs all insurers under all policies of insurance to pay all proceeds
payable thereunder directly to Agent. Borrower irrevocably makes, constitutes
and appoints Agent (and all officers, employees or agents designated by Agent)
as Borrower’s true and lawful attorney (and agent-in-fact) for the purpose of
making, settling and adjusting claims under such policies of insurance,
endorsing the name of Borrower on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and making all
determinations and decisions with respect to such policies of insurance,
provided however, that if no Event of Default shall have occurred and is
continuing, Borrower may make, settle and adjust claims involving less than
$50,000.00 in the aggregate without Agent’s consent.
 
(b) Maintain, at its expense, such public liability and third party property
damage insurance as is customary for Persons engaged in businesses similar to
that of Borrower with such companies and in such amounts, with such deductibles
and under policies in such form as shall be satisfactory to Agent and original
(or certified) copies of such policies have been or shall be, within ninety (90)
days after the date hereof, delivered to Agent, together with evidence of
payment of all premiums therefore; each such policy shall contain an endorsement
showing Agent on behalf of Lenders as additional insured thereunder and
providing that the insurance company shall give Agent at least thirty (30) days
written notice before any such policy shall be altered or canceled.
 
If Borrower at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above or to pay any premium relating
thereto, then Agent, without waiving or releasing any obligation or default by
Borrower hereunder, may (but shall be under no obligation to) obtain and
maintain such policies of insurance and pay such premiums and take such other
actions with respect thereto as Agent deems advisable upon notice to Borrower.
Such insurance, if obtained by Agent, may, but need not, protect Borrower’s
interests or pay any claim made by or against Borrower with respect to the
Collateral. Such insurance may be more expensive than the cost of insurance
Borrower may be able to obtain on its own and may be cancelled only upon
Borrower providing evidence that it has obtained the insurance as required
above. All sums disbursed by Agent in connection with any such actions,
including, without limitation, court costs, expenses, other charges relating
thereto and reasonable attorneys’ fees, shall constitute Loans hereunder, shall
be payable on demand by Borrower to Agent and, until paid, shall bear interest
at the highest rate then applicable to Loans hereunder. At or prior to closing
of this Agreement, Borrower shall deliver to Agent, certificates (in form and
substance acceptable to Agent), or such other evidence as may be satisfactory to
Agent, evidencing the fact that the insurance required by this Section is in
existence.
 
13

--------------------------------------------------------------------------------


 
7.4. Collateral.
 
Borrower shall keep the Collateral in good condition, repair and order and shall
make all necessary repairs to the Equipment and replacements thereof so that the
operating efficiency and the value thereof shall at all times be preserved and
maintained in all material respects. Borrower shall permit Agent and Lenders to
examine any of the Collateral at any time and wherever the Collateral may be
located and, Borrower shall, immediately upon request therefore by Agent,
deliver to Agent any and all evidence of ownership of any of the Equipment
including, without limitation, certificates of title and applications of title.
Borrower shall, at the request of Agent, indicate on its records concerning the
Collateral a notation, in form satisfactory to Agent, of the security interest
of Agent hereunder.
 
7.5. Use of Proceeds.
 
All Loans and other proceeds obtained by Borrower from Lenders pursuant to this
Agreement shall be used solely for business purposes of Borrower.
 
7.6. Taxes.
 
Borrower shall file all required tax returns and pay all of its taxes when due,
subject to any extensions granted by the applicable taxing authority, including,
without limitation, taxes imposed by federal, state or municipal agencies, and
shall cause any liens for taxes to be promptly released; provided, that Borrower
shall have the right to contest the payment of such taxes in good faith by
appropriate proceedings so long as (a) the amount so contested is shown on
Borrower’s financial statements; (b) the contesting of any such payment does not
give rise to a lien for taxes; (c) Borrower keeps on deposit with Agent (such
deposit to be held without interest) or a reserve is maintained against
Borrower’s availability to borrow money pursuant to the Notes referenced in
Section 2.2, in either case an amount of money which, in the sole judgment of
Agent, is sufficient to pay such taxes and any interest or penalties that may
accrue thereon; and (d) if Borrower fails to prosecute such contest with
reasonable diligence, Agent may apply the money so deposited in payment of such
taxes. If Borrower fails to pay any such taxes and in the absence of any such
contest by Borrower, Agent may (but shall be under no obligation to) advance and
pay any sums required to pay any such taxes and/or to secure the release of any
lien therefore, and any sums so advanced by Agent shall constitute Liabilities
hereunder, shall be payable by Borrower to Agent on demand, and, until paid,
shall bear interest at the highest rate then applicable to Loans hereunder.
 
14

--------------------------------------------------------------------------------


 
7.7. Intellectual Property.
 
Borrower shall maintain adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, trade styles and
trade names to continue its business as heretofore conducted by it or as
hereafter conducted by it unless the failure to maintain any of the foregoing
could not reasonably be expected to have a Material Adverse Effect.
 
7.8. Patriot Act, Bank Secrecy Act and Office of Foreign Assets Control.
 
As required by federal law and the Agent’s and each Lender’s policies and
practices, the Agent, and each Lender may need to obtain, verify and record
certain customer identification information and documentation in connection with
opening or maintaining accounts, or establishing or continuing to provide
services.
 
8.  DEFAULT.
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default” by Borrower hereunder:
 
8.1. Payment.
 
The failure of Borrower to pay when due or declared due any of the Liabilities.
 
8.2. Breach of this Agreement and the Other Loan Documents.
 
The failure of Borrower to perform, keep or observe any of the covenants,
conditions, promises, agreements or obligations of Borrower under this Agreement
and such failure shall continue for fifteen (15) days; provided that such
fifteen (15) day period shall not apply in the event that (i) such failure is
not capable of being cured within such fifteen (15) day period, (ii) such
failure was the subject of a prior failure within six (6) months prior to the
current failure or (iii) such failure was the result of an intentional breach by
Borrower, or (b) under any of the other provisions of this Agreement or any of
the other Loan Documents.
 
8.3. Breaches of Other Obligations.
 
The failure of Borrower to perform, keep or observe (after any applicable notice
and cure period) any of the covenants, conditions, promises, agreements or
obligations of Borrower under the Senior Loan Documents or any other failure of
Borrower to perform, keep or observe (after any applicable notice and cure
period) any of the covenants, conditions, promises, agreements or obligations of
Borrower under any other agreement with any Person if such failure might have a
Material Adverse Effect.
 
15

--------------------------------------------------------------------------------


 
8.4. Breach of Representations and Warranties.
 
The making or furnishing by Borrower to Agent or any Lender of any
representation, warranty, certificate, schedule, report or other communication
within or in connection with this Agreement or the other Loan Documents or in
connection with any other agreement between Borrower and Agent or any Lender,
which is untrue or misleading in any material respect as of the date made.
 
8.5. Loss of Collateral.
 
The loss, theft, damage or destruction of, or (except as permitted hereby) sale,
lease or furnishing under a contract of service other than in the ordinary
course of Borrower’s business of, any of the Collateral having a value in excess
of $250,000 in the aggregate for all such events during any year prior to the
Maturity Date.
 
8.6. Levy, Seizure or Attachment.
 
The making or any attempt by any Person to make any levy, seizure or attachment
upon any of the Collateral.
 
8.7. Bankruptcy or Similar Proceedings.
 
The commencement of any proceedings in bankruptcy by or against Borrower or for
the liquidation or reorganization of Borrower, or alleging that Borrower is
insolvent or unable to pay its debts as they mature, or for the readjustment or
arrangement of Borrower’s debts, whether under the United States Bankruptcy Code
or under any other law, whether state or federal, now or hereafter existing, for
the relief of debtors, or the commencement of any analogous statutory or
non-statutory proceedings involving Borrower; provided, however, that if such
commencement of proceedings against a Borrower is involuntary, such action shall
not constitute an Event of Default unless such proceedings are not dismissed
within forty-five (45) days after the commencement of such proceedings.
 
8.8. Appointment of Receiver.
 
The appointment of a receiver or trustee for Borrower, for any of the Collateral
or for any substantial part of Borrower’s assets or the institution of any
proceedings for the dissolution, or the full or partial liquidation, or the
merger or consolidation, of Borrower; provided, however, that if such
appointment or commencement of proceedings against Borrower is involuntary, such
action shall not constitute an Event of Default unless such appointment is not
revoked or such proceedings are not dismissed within forty-five (45) days after
the commencement of such proceedings.
 
16

--------------------------------------------------------------------------------



8.9. Judgment.
 
The entry of any judgment or order against Borrower involving in excess of
$250,000 in the aggregate which remains unsatisfied or undischarged and in
effect for thirty (30) days after such entry without a stay of enforcement or
execution or if any such judgment or order provides equitable relief that has a
Material Adverse Effect on such Borrower.
 
8.10. Dissolution of Borrower.
 
The dissolution of Borrower.
 
8.11. Material Adverse Effect.
 
The occurrence of a Material Adverse Effect.
 
9.  REMEDIES UPON AN EVENT OF DEFAULT; APPLICATION OF PROCEEDS.
 
9.1. Acceleration of Liabilities.
 
Upon the occurrence and during the continuance of an Event of Default, all of
the Liabilities shall immediately and automatically become due and payable,
without notice of any kind.
 
9.2. Other Rights and Remedies.
 
Upon the occurrence and during the continuance of an Event of Default, Agent may
exercise from time to time any rights and remedies available to it under the
Uniform Commercial Code and any other applicable law in addition to, and not in
lieu of, any rights and remedies expressly granted in this Agreement or in any
of the other Loan Documents. In particular, but not by way of limitation of the
foregoing, Agent may, without notice, demand or legal process of any kind, take
possession of any or all of the Collateral (in addition to Collateral of which
it already has possession), wherever it may be found, and for that purpose may
pursue the same wherever it may be found, and may enter onto any of Borrower’s
premises where any of the Collateral may be, and search for, take possession of,
remove, keep and store any of the Collateral until the same shall be sold or
otherwise disposed of, and Agent shall have the right to store the same at any
of Borrower’s premises without cost to Agent or Lenders. At Agent’s request,
Borrower shall, at Borrower’s expense, assemble the Collateral and make it
available to Agent at one or more places to be designated by Agent and
reasonably convenient to Agent and Borrower. Borrower recognizes that if
Borrower fails to perform, observe or discharge any of its Liabilities under
this Agreement or the other Loan Documents, no remedy at law will provide
adequate relief to Agent and Lenders, and agrees that Agent and Lenders shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages. Any notification of intended
disposition of any of the Collateral required by law will be deemed to be a
reasonable authenticated notification of disposition if given at least ten (10)
days prior to such disposition and such notice shall (i) describe Agent and
Borrower, (ii) describe the Collateral that is the subject of the intended
disposition, (iii) state the method of the intended disposition, (iv) state that
Borrower is entitled to an accounting of the Liabilities and state the charge,
if any, for an accounting and (v) state the time and place of any public
disposition or the time after which any private sale is to be made. Agent and
Lenders may disclaim any warranties that might arise in connection with the
sale, lease or other disposition of the Collateral and has no obligation to
provide any warranties at such time.
 
17

--------------------------------------------------------------------------------


 
9.3. Rights and Remedies Cumulative.
 
The rights and remedies of Agent and Lenders under this Agreement and the other
Loan Documents shall be cumulative. Agent and Lenders shall have all other
rights and remedies not inconsistent herewith as provided in the UCC or the
Uniform Commercial Code as in effect in any other applicable jurisdiction, by
applicable law, or in equity. No exercise by Agent or any Lender of one right or
remedy shall be deemed an election, and no waiver by Agent or any Lender of any
Event of Default shall be deemed a continuing waiver. No delay by Agent or
Lenders shall constitute a waiver, election or acquiescence by Agent and
Lenders.
 
9.4. Application of Proceeds.
 
Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (i) Agent shall
have the continuing and exclusive right to apply and to reapply any and all
payments received at any time or times after the occurrence and during the
continuance of an Event of Default against the Liabilities in such manner as
Agent may deem advisable notwithstanding any previous application by Agent and
(ii) as between the Agent and the Lenders, the proceeds of any sale of, or other
realization upon, all or any party of the Collateral shall be applied: first, to
all fees, costs and expenses incurred by or owing to Agent and any Lender with
respect to this Agreement, the other Loan Documents or the Collateral; second,
to accrued and unpaid interest (including any interest which but for the
provisions of the United States Bankruptcy Code, would have accrued on such
amounts) on the Liabilities; third, to the principal amount of the Liabilities
outstanding; and fourth to any other Liabilities. Any balance remaining shall be
delivered to Borrower or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.
 
10.  SETTLEMENTS, DISTRIBUTIONS AND APPORTIONMENT OF PAYMENTS.
 
10.1. Settlements.
 
Upon payment of amounts due hereunder by Borrower, Agent shall provide each
Lender with a statement of the outstanding balance of the Liabilities and the
current balance of the Loans funded by each Lender. In addition, subject to
Agent’s right, under Section 11.7 below, to deduct and retain amounts from
payments and other amounts actually collected or received by Agent, amounts
actually received by Agent in payment of the Liabilities shall be distributed by
Agent to Lenders as follows:
 
18

--------------------------------------------------------------------------------


 
(a) Within five (5) Business Days of receipt thereof by Agent, payments to be
applied to interest on the Loans shall be paid to each Lender in proportion to
its Pro Rata Share of such Loans; and
 
(b) Within five (5) Business Day of receipt thereof by Agent, payment to be
applied to any costs and expenses of Lenders, to the extent reimbursable
pursuant to the terms of this Agreement, shall be paid to each Lender in
proportion to its Pro Rata Share of the Loans.
 
10.2. Return of Payments.
 
(a)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.
 
(b)If Agent determines at any time that any amount received by Agent under this
Agreement or any other Loan Documents must be returned to Borrower or any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
 
10.3. Sharing of Payments.
 
If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of setoff or otherwise) on account of any Loan in
excess of its Pro Rata Share of payments entitled pursuant to the provisions of
this Section, such Lender shall return such excess amount to Agent as shall be
necessary to cause such Lender to share the excess payment or other recovery
ratably with each of them.
 
11.  AGENT.
 
11.1. Appointment of Agent.
 
(a) Each Lender hereby designates Agent, as agent on behalf of each Lender, to
act as herein specified. Each Lender hereby irrevocably authorizes Agent to take
such action on each such Lender’s behalf under the provisions of this Agreement
and the notes and any other instruments and agreements referred to herein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Agent by the terms hereof and thereof
and such other powers as are reasonably incidental thereto. Except as otherwise
provided herein, Agent shall hold all Collateral and all payments of principal,
interest, fees, charges and expenses received pursuant to this Agreement or any
of the other Loan Documents for the benefit of all Lenders. Agent may perform
any of its duties hereunder by or through its agents or employees.
 
19

--------------------------------------------------------------------------------


 
(b) The provisions of this Section 11 are solely for the benefit of Agent and
Lenders, and Borrower shall have no right as a third party beneficiary of any of
the provisions hereof. In performing its functions and duties under this
Agreement, Agent shall act solely as agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation or duty toward or
relationship of agency or trust with or for Borrower.
 
11.2. Nature of Duties of Agent.
 
(a) Agent shall not have duties, obligations or responsibilities except those
expressly set forth in this Agreement and the other Loan Documents; provided,
however, that Agent shall have no duties, obligations or responsibilities
hereunder or under the other Loan Documents nor any obligation or duty to act or
refrain from acting under this Agreement or the other Loan Documents, unless and
until such time as Agent has received the Agent’s Fee described in Section
3.2(a), it being acknowledged and agreed that such Agent’s Fee is due and
payable to Agent upon Agent’s execution of this Agreement. Neither Agent nor any
of its officers, directors, employees or agents shall be liable for any action
taken or omitted by it as such hereunder or in connection herewith, unless
caused by its or their gross negligence or willful misconduct. The duties of
Agent shall be mechanical, ministerial and administrative in nature; Agent shall
not have by reason of this Agreement or the other Loan Documents a fiduciary
relationship in respect of any Lender; and nothing in this Agreement or the
other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon Agent any obligations or duties in respect of this
Agreement or the other Loan Documents except as expressly set forth herein.
Notwithstanding any provision in this Agreement or the other Loan Documents to
the contrary, Agent shall have no obligation to prepare, complete, fill out,
delivery or supply any tax forms or other tax reports or documents relating to
the Loans, the payments received under this Agreement and the other Loan
Documents from Borrower or the other transactions contemplated under this
Agreement and the other Loan Documents and each Lender shall be responsible for
any such tax forms, reports and documents that might be required in connection
with the Loans, the payments received under this Agreement and the other Loan
Documents from Borrower or the other transactions contemplated under this
Agreement and the other Loan Documents. Each Lender acknowledges and agrees that
in no event shall Agent be responsible for any incidental or consequential
damages and each Lender hereby waives any right or claim against Agent for any
such damages.
 
20

--------------------------------------------------------------------------------



(b) Wherever Agent’s judgment, consent, approval, determination or discretion is
required under this Agreement or the other Loan Documents or Agent shall have an
option, election, or right of determination or requirement or any other power to
decide or require any matter relating to the terms of this Agreement or the
other Loan Documents, including any right to determine that something is
satisfactory or not (“Decision Power”), such Decision Power shall be exercised
in the sole and absolute discretion of Agent except as may be otherwise
expressly and specifically provided herein.
 
11.3. Delegation of Duties.
 
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact. Agent shall not
be responsible for the gross negligence or willful misconduct of any agent or
attorney in fact that it selects so long as such selection was made without
gross negligence or willful misconduct.
 
11.4. Lack of Reliance on Agent.
 
(a) Independently and without reliance upon Agent, each Lender, to the extent it
deems appropriate, has made and shall continue to make (A) its own independent
investigation of the financial or other condition and affairs of Agent and
Borrower in connection with the taking or not taking of any action in connection
herewith and (B) its own appraisal of the creditworthiness of Agent and
Borrower, and, except as expressly provided in this Agreement, Agent shall not
have any duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter.
 
(b) Agent shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, collectibility,
priority or sufficiency of this Agreement or the other Loan Documents or any
notes or the financial or other condition of Borrower. Agent shall not be
required to make any inquiry concerning any of the foregoing or for either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or the other Loan Documents, or the financial condition of Borrower,
or the existence or possible existence of any Event of Default.
 
(c) Each Lender hereby acknowledges and agrees that Lender has not made any
representations or warranties with respect to or regarding this Agreement, the
other Loan Documents, the Loans, the Borrower, the Collateral, any liens or
security interests on or in the Collateral, any of the transactions contemplated
under this Agreement and the other Loan Documents or otherwise and that each
such Lender has relied, to the extent it deems appropriate, upon its own
independent review and investigation of this Agreement, the other Loan
Documents, the Borrower, the Collateral and the other facts and circumstances
relating to the subject matter of this Agreement and the transactions
contemplated under this Agreement and the other Loan Documents, in becoming a
Lender under this Agreement.
 
21

--------------------------------------------------------------------------------


 
11.5. Certain Rights of Agent.
 
Agent shall have the right to request instructions from Requisite Lenders or all
Lenders, as applicable, pursuant to this Agreement, by notice to each Lender. If
Agent shall request instructions from Requisite Lenders or all Lenders, as
applicable, with respect to any act or action (including the failure to act) in
connection with this Agreement, any such request for may include as part of any
such request, a request for an advance against Agent’s anticipated costs and
expenses in connection with any such act or action, in such amount as Agent may
determine in its reasonable discretion (each an “Expense Advance”). Agent shall
be entitled to refrain from such act or taking such action unless and until
Agent shall have received instructions and the Expense Advance from Requisite
Lenders or all Lenders, as applicable, and Agent shall not incur liability to
any Person by reason of so refraining. If at any time Agent incurs costs and
expenses in connection with any such act or action that is in excess of the
remaining amount of any Expense Advance that Agent has received that has not
been applied toward Agent’s costs and expenses, if any, or Agent anticipates
that it will incur costs and expenses in connection with any such act or action
that will be in excess of the remaining amount of any Expense Advance that Agent
has received that has not been applied toward Agent’s costs and expenses, if
any, then Agent may request an Expense Advance or additional Expense Advance and
Agent shall be entitled to refrain from taking or continuing any such act or
action unless and until Agent shall have received the requested Expense Advance
from Requisite Lenders or all Lenders, as applicable, and Agent shall not incur
liability to any Person by reason of so refraining. In any event, Lenders’
acknowledge and agree that Agent shall be entitled to recover all costs and
expenses incurred by Agent in taking any such acts or actions and that Lender’s
shall pay these costs and expenses, to the extent they have not been promptly
collected from Borrower and Agent shall be entitled to refrain from taking or
continuing any acts or actions under this Agreement or the other Loan Documents
unless and until Agent shall have received the payment of its costs and expenses
incurred and Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Lender shall have any right of
action or any claim whatsoever against Agent as a result of Agent acting or
refraining from acting hereunder in accordance with the foregoing provisions or
in accordance with the instructions of Requisite Lenders or all Lenders, as
applicable and notwithstanding the instructions of Requisite Lenders (or all
Lenders, if applicable), Agent shall have no obligation to take any action it
believes, in good faith, would violate applicable law or expose Agent to any
liability for which it has not received satisfactory indemnification in
accordance with this Agreement.
 
11.6. Reliance by Agent.
 
Agent shall be under no duty to examine, inquire into, or pass upon the
validity, effectiveness or genuineness of this Agreement, any of the other Loan
Documents or any instrument, document or communication furnished pursuant hereto
or thereto or in connection herewith or therewith. Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, statement, certificate, telex, teletype or telecopier
message, cablegram, radiogram, order, electronic mail or other documentary,
teletransmission or telephone message believed by it to be genuine and correct
and to have been signed, sent or made by the proper person. Agent may consult
with legal counsel (including counsel for Borrower with respect to matters
concerning Borrower), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.
 
22

--------------------------------------------------------------------------------


 
11.7. Indemnification of Agent.
 
To the extent Agent is not promptly reimbursed and indemnified by Borrower, each
Lender will reimburse and indemnify Agent, in proportion to its Pro Rata Share
of the Liabilities, for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against Agent
in performing its duties hereunder, in any way relating to or arising out of
this Agreement or the acts or actions that Agent is requested or instructed to
take pursuant to this Agreement; provided, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Agent’s gross negligence or willful misconduct. If any indemnity or Expense
Advance furnished to Agent for any purpose shall, in the opinion of Agent, be
insufficient or become impaired, Agent may call for additional indemnities or
Expense Advances and cease to do, or not commence, the acts to be indemnified
against or for which the Expense Advance is to cover, even if so directed by
Requisite Lenders or all Lenders, as applicable, until such additional
indemnification or Expense Advance is provided. The obligations of Lenders under
this Section 11.7 shall survive the payment in full of the Liabilities and the
termination of this Agreement. Agent is authorized and directed to set-off
against and to deduct and retain sufficient amounts from the payments and
amounts that it receives or collects under this Agreement or the other Loan
Documents (including any amounts that Agent receives from collections of
proceeds of Collateral of Borrower received by Agent) to reimburse Agent for any
costs and expenses incurred by Agent to which Agent is entitled to reimbursement
pursuant to the terms of this Agreement or the other Loan Documents or to
reimburse Agent for any such indemnified obligations, costs and expenses, all
prior to distributions to Lenders.
 
11.8. Holders of Notes.
 
Agent may deem and treat the payee of any promissory note as the owner and the
holder thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with Agent (along with a
copy of the actual written assignment). Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the owner and holder of any promissory note, shall be conclusive and
binding on any subsequent owner, holder, transferee or assignee of such
promissory note or of any promissory note or notes issued in exchange therefore.
 
23

--------------------------------------------------------------------------------


 
11.9. Successor Agent.
 
(a) Agent may, upon five (5) Business Days’ notice to Lenders and Borrower,
resign at any time for any reason whatsoever (effective upon the appointment of
a successor Agent pursuant to the provisions of this Section 11.9 or thirty (30)
days after the retiring Agent’s giving of notice of resignation, whichever
occurs first) by giving written notice thereof to Lenders and Borrower. After
providing the resignation notice, Agent shall not have any obligation or duty to
take any further act or action or incur any cost or expense in connection with
this Agreement or the other Loan Documents and Agent shall be entitled to
refrain from taking or continuing any such acts or actions and Agent shall not
incur liability to any Person by reason of so refraining. Upon any such
resignation, Requisite Lenders shall have the right, upon five (5) days’ notice,
to appoint a successor Agent. If no successor Agent shall have been so appointed
by Requisite Lenders and accepted such appointment, within thirty (30) days
after the retiring Agent’s giving of notice of resignation, then, Agent’s
resignation shall be come effective and Agent shall have no further liabilities,
obligations or duties under this Agreement or the other Loan Documents. Lenders
shall be responsible for and shall pay or reimburse retiring Agent all costs and
expenses incurred by retiring Agent in connection with its resignation or
appointment of a successor Agent. If the Agent resigns prior to an Event of
Default, the Agent shall refund to the Borrower a pro rata portion of the
Refundable Portion of the fees established in Section 3.2 for the period left
until the Maturity Date of the Loans, upon the effectiveness of such Agent’s
resignation.
 
(b) Upon the acceptance of any appointment as an Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement and shall have no further liability or obligation under this Agreement
or the other Loan Documents other than as set forth in Section 11.9(a). After
any retiring Agent’s resignation hereunder as Agent, the provisions of this
Section shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Agent under this Agreement.
 
11.10. Collateral Matters.
 
(a) Each Lender authorizes and directs Agent to enter into the other Loan
Documents for the benefit of Lenders. Each Lender hereby agrees that, except as
otherwise set forth herein, any action taken by Agent (whether in accordance
with the instructions of Requisite Lenders or otherwise) in accordance with the
provisions of this Agreement or the other Loan Documents, and the exercise by
the Agent of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all Lenders. Agent is hereby authorized (but not obligated) on behalf of
all Lenders, without the necessity of any notice to or further consent from any
Lender, to take any action with respect to any Collateral or other Loan
Documents which may be necessary or advisable, in Agent’s sole and absolute
discretion, to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to this Agreement and the other Loan
Documents.
 
24

--------------------------------------------------------------------------------


 
(b) Agent will not, without the verbal consent of all Lenders, which consent
shall (i) be confirmed promptly thereafter in writing and (ii) not be
unreasonably withheld or delayed, execute any release of Agent's security
interest in any Collateral except for releases relating to dispositions of
Collateral (x) permitted by this Agreement and (y) in connection with the
repayment in full of all of the Liabilities by Borrower and the termination of
all obligations of Agent and Lenders under this Agreement and the other Loan
Documents; provided, that with the consent of (1) Supermajority Lenders, Agent
may release its liens on less than all or substantially all of the Collateral
and (2) Requisite Lenders, Agent may release its liens on Collateral having a
book value not greater than ten percent (10%) of the total book value of all
Collateral, as determined by Agent (in its sole and absolute discretion), either
in a single transaction or series of related transactions, not to exceed twenty
percent (20%) of the book value of all Collateral in any Fiscal Year. Agent
shall not be required to execute any such release on terms which, in Agent's
opinion, would expose Agent to liability or create any obligation or entail any
consequence other than the release of such liens without recourse or warranty.
In the event of any sale or transfer of any of the Collateral, Agent shall be
authorized to deduct all of the expenses reasonably incurred by Agent from the
proceeds of any such sale or transfer.
 
(c) Lenders hereby agree that the lien granted to Agent in any property sold or
disposed of in accordance with the provisions of the Agreement shall be
automatically released; provided, however that Agent’s lien shall attach to and
continue for the benefit of Agent and Lenders in the proceeds and products of
such property arising from any such sale or disposition.
 
(d) To the extent, pursuant to the provisions of this Section, Agent’s execution
of a release is required to release its lien upon any sale and transfer of
Collateral which is consented to in writing by Requisite Lenders or all Lenders,
as applicable, and upon at least five (5) business days’ prior written request
by Borrower, Agent shall (and is hereby irrevocably authorized by Lenders to)
execute such documents as may be necessary to evidence the release of the liens
granted to Agent for the benefit of Lenders herein or pursuant hereto upon the
Collateral that was sold or transferred.
 
(e) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, Agent shall not have any obligation whatsoever to Lenders or to
any other Person to assure that the Collateral exists or is owned by Borrower or
is cared for, protected or insured or that the liens granted to Agent herein or
pursuant hereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to Agent in this Section, elsewhere in this Agreement or in
any of the other Loan Documents, it being understood and agreed that in respect
of the Collateral, or any act, omission or event related thereto, Agent may act
in any manner it may deem appropriate, in its sole discretion and that Agent
shall have no duty or liability whatsoever to Lenders, except for its gross
negligence or willful misconduct.
 
25

--------------------------------------------------------------------------------


 
(f) In the event that any Lender receives any Proceeds of any Collateral by
setoff, exercise of any banker’s lien or otherwise, in an amount in excess of
such Lender’s Pro Rata Share of such Proceeds, such Lender shall turn the same
over to Agent, in kind, and with such endorsements as may be required to
negotiate the same to Agent or, in immediately available funds, as applicable,
for the account of all Lenders and for application to the Liabilities in
accordance with the terms of this Agreement. No Lender shall exercise any right
of set off or banker’s lien without the prior written consent of Agent.
 
11.11. Actions with Respect to Defaults.
 
In addition to Agent’s right to take actions on its own accord as permitted
under this Agreement, Agent shall take such action with respect to an Event of
Default as shall be directed by Requisite Lenders or all Lenders, as applicable,
under this Agreement; provided, that until Agent shall have received such
directions and any Expense Advance that may be required by Agent, Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Event of Default as it shall deem advisable and in the best
interests of Lenders. No Lender shall have any right individually to enforce or
seek to enforce this Agreement or any other Loan Documents or to realize upon
any Collateral, unless instructed to do so by Agent.
 
11.12. Restriction on Actions by Lenders.
 
Each Lender agrees that it shall not, without the express written consent of
Agent, and shall, upon the written request of Agent (to the extent it is
lawfully entitled to do so), set off against the Liabilities, any amounts owing
by such Lender to Borrower. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken, any action, including the commencement of any legal or equitable
proceedings to foreclose any loan or otherwise enforce any security interest in
any of the Collateral or to enforce all or any part of this Agreement or the
other Loan Documents.
 
11.13. Delivery of Information.
 
Agent shall not be required to deliver to any Lender originals or copies of any
documents, instruments, notices, communications or other information received by
Agent from Borrower, Requisite Lenders, any Lender or any other Person under or
in connection with this Agreement or any other Loan Document except (i) as
specifically provided in this Agreement or any other Loan Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of Agent at the time of receipt of such
request and then only in accordance with such specific request.
 
26

--------------------------------------------------------------------------------


 
11.14. Demand.
 
Subject to the terms of this Agreement, Agent shall make demand for repayment by
Borrower of all Liabilities owing by Borrower hereunder, after the occurrence of
an Event of Default, upon the written request of Requisite Lenders and the
delivery to Agent of any Expense Advance required by Agent in connection with
such demand. Agent shall make such demand in such manner, as it deems
appropriate, in its sole discretion, to effectuate the request of the Requisite
Lenders. Nothing contained herein shall limit the discretion of Agent to take
reserves, or to exercise any other discretion granted to Agent in this
Agreement.
 
11.15. Notice of Default.
 
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Event of Default or any event which, with passage of time or giving of notice,
could become an Event of Default, except with respect to Events of Default
arising as a result of Borrower’s failure to pay principal, interest or fees
required to be paid to Agent for the benefit of Lenders, unless Agent shall have
received written notice from a Lender or Borrower describing such Event of
Default or event which, with the passage of time or giving of notice, could
become an Event of Default, and which identifies such event as a “notice of
default”. Upon receipt of any such notice or Agent becoming aware of Borrower’s
failure to pay principal, interest or fees required to be paid to Agent for the
benefit of Lenders, Agent will notify each Lender of such receipt or event.
 
12.  ASSIGNABILITY.
 
(a) Borrower shall not have the right to assign this Agreement or any interest
therein except with the prior written consent of Agent and Requisite Lenders.
 
(b) Each Lender may, with the consent of Agent and, so long as no Event of
Default is then continuing, the consent of Borrower, which consent shall not be
unreasonably withheld or delayed, but without the consent of any other Lender,
assign to one or more Person all, but not less than all, of its rights and
obligations under this Agreement and the other Loan Documents; provided, that
(i) for each such assignment, the parties thereto shall execute and deliver to
Agent, for its acceptance and recording in the Register (as defined below), an
Assignment and Acceptance Agreement in a form acceptable to Borrower and Agent
(the “Assignment and Acceptance”), and a processing and recordation fee of Two
Thousand Five Hundred and No/100 Dollars ($2,500) to be paid by the assignee
(the “Assignment Fee”), and (ii) no such assignment shall be for less than all
of such Holder’s Loan then outstanding. Upon such execution and delivery of the
Assignment and Acceptance to Agent, from and after the date specified as the
effective date in the Assignment and Acceptance, (x) the assignee thereunder
shall be a party hereto, and, to the extent that rights and obligations
hereunder have been assigned to it pursuant to such Assignment and Acceptance,
such assignee shall have the rights and obligations of a Lender hereunder and
(y) the assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
and such Lender shall cease to be a party hereto).
 
27

--------------------------------------------------------------------------------


 
(c) By executing and delivering an Assignment and Acceptance, the assignee
thereunder confirms and agrees as follows: (i) other than as provided in such
Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement and
the other Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any of the other Loan
Documents, (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrower or
the performance or observance by Borrower of its obligations under this
Agreement and the other Loan Documents, (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance, (iv) such
assignee will, independently and without reliance upon Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement, (v) such assignee appoints and
authorizes Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto and (vi) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
 
(d) Agent shall maintain at its address a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of Lenders and, and principal amount of the Loans owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent error, and Borrower, Agent and
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register and copies of each
Assignment and Acceptance shall be available for inspection by Borrower, Agent
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and the Assignment Fee, Agent shall, if such Assignment and Acceptance
has been completed and Assignment Fee received (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to Borrower. Within five (5) Business Days
after its receipt of such notice, Borrower shall execute and deliver to Agent in
exchange for the surrendered promissory note or notes, a new promissory note or
notes to the order of the assignee in amounts equal to such assignee’s
outstanding Loans. Such new promissory note or notes shall re-evidence the
indebtedness outstanding under the old promissory note or notes and shall be in
the aggregate principal amount of such surrendered promissory note or notes,
shall be dated of even date herewith and shall otherwise be in substantially the
form of the promissory note or notes subject to such assignment.

28

--------------------------------------------------------------------------------


 
(f) Each Lender agrees that, without the prior written consent of Borrower and
Agent, it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or other Liabilities under the securities laws of the
United States of America or of any jurisdiction.
 
(g) In connection with the efforts of any Lender to assign its rights or
obligations, such Lender may disclose any information in its possession
regarding Borrower.
 
13.  AMENDMENTS, ETC.
 
No amendment or waiver of any provision of this Agreement or any of the other
Loan Documents, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by Requisite
Lenders, or if Lenders shall not be parties thereto, by the parties thereto and
consented to by Requisite Lenders, and each such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment, waiver or consent shall, unless in
writing and signed by all Lenders, do any of the following: (i)  reduce the
principal of, or interest on, the Loans (other than as expressly permitted
herein) or any fees hereunder, (ii) postpone any date fixed for any payment in
respect of principal of, or interest on, the Loan or any fees hereunder,
(iii) change the Pro Rata Shares of Lenders, or any minimum requirement
necessary for Lenders or Requisite Lenders to take any action hereunder,
(iv) amend or waive this Section, or change the definition of Requisite Lenders,
(v) except in connection with the financing, refinancing, sale or other
disposition of any asset of Borrower permitted under this Agreement (or to the
extent Requisite Lender approval only is required with any such release),
release or subordinate any liens in favor of Agent, for the benefit of Agent and
Lenders, on any of the Collateral and provided further, that no amendment,
waiver or consent affecting the rights or duties of Agent under this Agreement
or any other Loan Document shall in any event be effective, unless in writing
and signed by Agent in addition to Lenders required hereinabove to take such
action.
 
In the event that any consent, waiver or amendment requiring the agreement of
all Lenders as set forth above is agreed to by the Requisite Lenders, but not
all Lenders, Agent may, in its sole discretion, cause any non-consenting Lender
to assign its rights and obligations under this Agreement and the other Loan
Documents to one or more new Lenders or existing Lenders in the manner and
according to the terms set forth in Section 12 of this Agreement; provided, that
(i) no Lender may be required to assign its rights and obligations to a new
Lender because such lender is unwilling to increase its own loan commitments,
(ii) such new Lender must be willing to consent to the proposed amendment,
waiver or consent and (iii) in connection with such assignment the new Lender
pays the assigning Lender an amount equal to the Liabilities owing to such
assigning Lender, including all principal, accrued and unpaid interest and
accrued and unpaid fees to the date of assignment. Such assignment shall occur
within thirty (30) days of notice by Agent to such non-consenting Lender of
Agent’s intent to cause such non-consenting Lender to assign its interests
hereunder.
 
29

--------------------------------------------------------------------------------


 
In the event that any consent, waiver or amendment relating to an Event of
Default requiring the agreement of the Requisite Lenders as set forth above is
not agreed to by the Requisite Lenders, Agent may, in its sole discretion, cause
any non-consenting Lender to assign its rights and obligations under this
Agreement and the other Loan Documents to one or more new Lenders or existing
Lenders in the manner and according to the terms set forth in Section 12 of this
Agreement; provided, that (i) such new Lender must be willing to consent to the
proposed amendment, waiver or consent and (ii) in connection with such
assignment the new Lender pays the assigning Lender an amount equal to the Pro
Rata Share of Liabilities owing to such assigning Lender, including all
principal, accrued and unpaid interest and accrued and an unpaid fees to the
date of assignment other than any pre-payment fee or early termination fee
arising as a result of the assignment. Such assignment shall occur within thirty
(30) days of notice by Agent to such non-consenting Lender of Agent’s intent to
cause such non-consenting Lender to assign its interests hereunder.
 
14.  NONLIABILITY OF AGENT AND LENDERS.
 
The relationship between Borrower and Lenders shall be solely that of borrower
and lender and the role of Agent is merely the role of custodial agent for the
Lenders. Neither Agent nor any Lender shall have any fiduciary responsibilities
to Borrower. Neither Agent nor any Lender undertakes any responsibility to
Borrower to review or inform Borrower of any matter in connection with any phase
of Borrower’s business or operations. Borrower agrees, that neither the Agent
nor any Lender shall have liability to Borrower (whether sounding in tort,
contract or otherwise) for losses suffered by Borrower in connection with,
arising out of, or in any way related to the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Borrower acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Agent, the Lenders or among Borrower, Agent and
the Lenders.
 
30

--------------------------------------------------------------------------------


 
15. INDEMNIFICATION.
 
Borrower agrees to defend (with counsel satisfactory to Agent), protect,
indemnify and hold harmless Agent and each Lender, each affiliate or subsidiary
of Agent and each Lender, and each of their respective shareholders, members,
officers, directors, managers, employees, attorneys and agents (each an
“Indemnified Party”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature (including, without limitation, the
disbursements and the reasonable fees of counsel for each Indemnified Party in
connection with any investigative, administrative or judicial proceeding,
whether or not the Indemnified Party shall be designated a party thereto), which
may be imposed on, incurred by, or asserted against, any Indemnified Party
(whether direct, indirect or consequential and whether based on any federal,
state or local laws or regulations, including, without limitation, securities
laws and regulations, Environmental Laws and commercial laws and regulations,
under common law or in equity, or based on contract or otherwise) in any manner
relating to or arising out of this Agreement or any other Loan Documents, or any
act, event or transaction related or attendant thereto, the making or issuance
and the management of the Loans or the use or intended use of the proceeds of
the Loans; provided, however, that Borrower shall not have any obligation
hereunder to any Indemnified Party with respect to matters caused by or
resulting from the willful misconduct or gross negligence of such Indemnified
Party. To the extent that the undertaking to indemnify set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, Borrower shall satisfy such undertaking to the maximum extent
permitted by applicable law. Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to each Indemnified
Party on demand, and, failing prompt payment, shall, together with interest
thereon at the highest rate then applicable to Loans hereunder from the date
incurred by each Indemnified Party until paid by Borrower, be added to the
Liabilities and be secured by the Collateral. The provisions of this Section
shall survive the satisfaction and payment of the other Liabilities and the
termination of this Agreement.
 
16.  NOTICE.
 
All notices, demands and other communications relating to this Agreement or any
other Loan Document shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by registered or certified mail
(postage prepaid, return receipt request), overnight courier, electronic mail
(at such email addresses as Borrower, Agent or Lender, as applicable, may
designate to each other in accordance herewith), or telecopy, as the case may
be, at its address set forth below:
 
If to Borrower:
 
 
Show Me Ethanol, LLC
26530 Highway 24 East
Carrollton, MO 64633
Attn: General Manager
E-mail: gregt@showmeethanol.com

 
31

--------------------------------------------------------------------------------




with copies to:
 
 
Bryan Cave LLP
3500 One Kansas City Place
1200 Main Street
Kansas City, Missouri 64105
Attn: Dennis M. Alt
Fax No.: 816-374-3300
E-mail: Dennis.Alt@bryancave.com
 
If to Agent on Behalf of Lenders:
 
 
State Bank of Slater
201 West Maple Street
Slater, Missouri 65349
Attention: William L. "Bud" Summers
 
with copies to:
 
 
David A. Goldberg
Polsinelli Shalton Flanigan Suelthaus PC
700 West 47th Street, Suite 1000
Kansas City, Missouri 64112
Direct: 816-360-4380
Fax: 816-753-1536

 
Each party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
parties. All notices or demands sent in accordance with this Section, other than
notices by Agent in connection with enforcement rights against the Borrower or
Collateral under the provisions of the Uniform Commercial Code, shall be deemed
received (i) with respect to notices sent by first-class, registered or
certified mail, on the date of actual receipt (or refusal), (ii) with respect to
notices sent by overnight courier, on the date of actual receipt or refusal and
(iii) with respect to notices sent by electronic mail or telecopy, upon
confirmation of receipt thereof. Borrower acknowledges and agrees that notices
sent by Agent in connection with exercise of enforcement rights against
Collateral under the provisions of the Uniform Commercial Code shall be deemed
sent when deposited in the mail or personally delivered, or, where permitted by
law, transmitted by telecopy or any other method set forth above.
 
17.  CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION.
 
This Agreement and the other Loan Documents are submitted by Borrower to Agent
and Lenders for their acceptance or rejection at Agent’s principal place of
business as an offer by Borrower and the other Borrowers for Borrower to borrow
monies from Lenders now and from time to time hereafter, and shall not be
binding upon Agent or any Lender or become effective until accepted by Agent on
behalf of Lenders, in writing, at said place of business. If so accepted by
Agent and Lenders, this Agreement and the other Loan Documents shall be deemed
to have been made at said place of business. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF
MISSOURI AS TO INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND
IN ALL OTHER RESPECTS, INCLUDING, WITHOUT LIMITATION, THE LEGALITY OF THE
INTEREST RATE AND OTHER CHARGES, BUT EXCLUDING PERFECTION OF THE SECURITY
INTERESTS IN COLLATERAL LOCATED OUTSIDE OF THE STATE OF MISSOURI, WHICH SHALL BE
GOVERNED AND CONTROLLED BY THE LAWS OF THE RELEVANT JURISDICTION IN WHICH SUCH
COLLATERAL IS LOCATED. If any provision of this Agreement shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or remaining provisions of this
Agreement.
 
32

--------------------------------------------------------------------------------


 
To induce Agent and Lenders to accept this Agreement, Borrower irrevocably
agrees that, subject to Agent’s sole and absolute election, ALL ACTIONS OR
PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE COLLATERAL SHALL BE LITIGATED IN
COURTS HAVING SITUS WITHIN THE CITY OF KANSAS CITY, STATE OF MISSOURI. BORROWER
HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL
COURTS LOCATED WITHIN SAID CITY AND STATE. BORROWER HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE UPON BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH FOR NOTICE IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF
ANY LITIGATION BROUGHT AGAINST BORROWER BY AGENT FOR LENDERS IN ACCORDANCE WITH
THIS SECTION.
 
18.  HEADINGS OF SUBDIVISIONS.
 
The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.
 
19.  POWER OF ATTORNEY.
 
Borrower acknowledges and agrees that its appointment of Agent as its attorney
and agent-in-fact for the purposes specified in this Agreement is an appointment
coupled with an interest and shall be irrevocable until all of the Liabilities
are satisfied and paid in full and this Agreement is terminated.
 
33

--------------------------------------------------------------------------------



20. CONFIDENTIALITY.
 
Borrower, Agent and each Lender hereby agrees to use commercially reasonable
efforts to assure that any and all information relating to Borrower which is
(i) furnished by Borrower to Agent or any Lender (or to any affiliate of Agent
or any Lender); and (ii) non-public, confidential or proprietary in nature,
shall be kept confidential by Agent and such Lender or such affiliate in
accordance with applicable law; provided, however, that such information and
other credit information relating to Borrower may be distributed by such party
to such party’s directors, officers, employees, attorneys, affiliates,
assignees, participants, auditors, agents and regulators, to Agent and any other
Lender and upon the order of a court or other governmental agency having
jurisdiction over Agent or such Lender or such affiliate, to any other party. In
addition such information and other credit information may be distributed by
Agent or any Lender to potential assignees of any portion of the Liabilities,
provided, that such potential assignee agrees to follow the confidentiality
requirements set forth herein. Borrower, Agent and each Lender further agree
that this provision shall survive the termination of this Agreement.
 
21.  COUNTERPARTS.
 
This Agreement, any of the other Loan Documents and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.
 
22.  WAIVER OF JURY TRIAL; OTHER WAIVERS.
 
(a) BORROWER, AGENT AND EACH LENDER EACH HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE LIABILITIES, THE COLLATERAL, ANY
ALLEGED TORTUOUS CONDUCT BY BORROWER, AGENT OR SUCH LENDER OR WHICH, IN ANY WAY,
DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP AMONG
BORROWER, AGENT AND LENDERS. IN NO EVENT SHALL AGENT OR ANY LENDER BE LIABLE FOR
LOST PROFITS OR OTHER SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
 
(b) Borrower hereby waives demand, presentment, protest and notice of
nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.
 
(c) Borrower hereby waives the benefit of any law that would otherwise restrict
or limit Agent or any Lender or any affiliate of Agent or any Lender in the
exercise of its right, which is hereby acknowledged and agreed to, to set-off
against the Liabilities, without notice at any time hereafter, any indebtedness,
matured or unmatured, owing by Agent or any Lender or such affiliate of Agent or
any Lender to Borrower, including, without limitation, any Deposit Account at
Agent or any Lender or such affiliate.
 
34

--------------------------------------------------------------------------------


 
(d) BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO
THE EXERCISE BY AGENT OR LENDER OF ITS RIGHTS TO REPOSSESS THE COLLATERAL OF
BORROWER WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON SUCH
COLLATERAL, PROVIDED, THAT IN THE EVENT THAT AGENT SEEKS TO ENFORCE ITS RIGHTS
HEREUNDER BY JUDICIAL PROCESS OR SELF HELP, AGENT SHALL PROVIDE BORROWER WITH
SUCH NOTICES AS ARE REQUIRED BY LAW.
 
(e) Agent’s and/or Lenders’ failure, at any time or times hereafter, to require
strict performance by Borrower of any provision of this Agreement or any of the
other Loan Documents shall not waive, affect or diminish any right of Agent or
any Lender thereafter to demand strict compliance and performance therewith. Any
suspension or waiver by Agent or any Lender of an Event of Default under this
Agreement or any default under any of the other Loan Documents shall not
suspend, waive or affect any other Event of Default under this Agreement or any
other default under any of the other Loan Documents, whether the same is prior
or subsequent thereto and whether of the same or of a different kind or
character. No delay on the part of Agent or any Lender in the exercise of any
right or remedy under this Agreement or any other Loan Documents shall preclude
other or further exercise thereof or the exercise of any right or remedy. None
of the undertakings, agreements, warranties, covenants and representations of
Borrower contained in this Agreement or any of the other Loan Documents and no
Event of Default under this Agreement or default under any of the other Loan
Documents shall be deemed to have been suspended or waived by Agent and/or
Lenders unless such suspension or waiver is in writing, signed by a duly
authorized officer of Agent, Requisite Lenders or all Lenders, as required
herein, and directed to Borrower specifying such suspension or waiver.
 
23.  STATUTORY NOTICE.
 
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWERS) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.
 
[Signature page follows]
 
35

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 
BORROWER:
SHOW ME ETHANOL, LLC, a Missouri
limited liability company
   
By
  
Print Name:
  
Title
  


--------------------------------------------------------------------------------




AGENT:
STATE BANK OF SLATER
   
By
  

 
2

--------------------------------------------------------------------------------




EXHIBIT A — BUSINESS AND COLLATERAL LOCATIONS
 
Attached to and made a part of that certain Loan and Security Agreement of even
date herewith among SHOW ME ETHANOL, LLC, a Missouri limited liability company
(“Borrower”) and the State Bank of Slater as Agent and all Lenders from time to
time a party hereto.
 
A.
Business locations (please indicate which location is the principal place of
business and at which locations originals and all copies of books, records and
accounts are kept).

 
1. Show Me Ethanol, LLC, P. O. Box 9, 26530 E. Highway 24, Carrollton, Missouri
64633
 
B.
Other locations of Collateral (including, without limitation, warehouse
locations, processing locations, consignment locations) and all post office
boxes. Please indicate the relationship of such location to Borrower (i.e.
public warehouse, processor, etc.).

 
1. Borrower:  N/A
 
C.
Bank Accounts:

 

   
Bank (with address)
 
Account Number
 
Type of Account
1.  Borrower:
 
 
FCS Financial
Three City Place Drive
Suite 870
 
St Louis, MO 63141
 
 
1178302700
 
 
DDA
 
   (i)
 
 
Bank Midwest, NA
1111 Main St
Kansas City, MO 64105
 
 
5406000673
 
 
DDA
 

 

--------------------------------------------------------------------------------



SCHEDULE 6.2


State of organization:
 
Missouri
     
Form of organization:
 
Limited liability company
     
Organizational identification number:
 
LC0712521

 

--------------------------------------------------------------------------------


 